DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 11,296,913 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the present application merely broaden the scope of the US 11,296,913 B2 patented claims 1, 7 and 13 by changing claim language.   
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 10,749,722 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the present application merely broaden the scope of the US 10,749,722 B2 patented claims 1, 7 and 13 by changing claim language.   
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, 19 and 25 of U.S. Patent No. 10148477 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the present application merely broaden the scope of the US 10148477 B2 patented claims 1, 7, 13, 19 and 25 by changing claim language.   
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-9, 12-13, 16-17 and 23 of U.S. Patent No. 9602260 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the present application merely broaden the scope of the US 9602260 B2 patented claims 1, 4-5, 8-9, 12-13, 16-17 and 23 by changing claim language.   
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9-12 of U.S. Patent No. 8320337 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the present application merely broaden the scope of the US 8320337 B2 patented claims 1, 5, and 9-12 by eliminating some functions.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Frederiksen et al (hereinafter “Frederiksen”), US Pub. No. 2009/0196240 A1.
Regarding claim 1, Frederiksen discloses a method of receiving acknowledgement (ACK) / negative ACK (NACK) information about data transmitted to a base station in a terminal of a wireless communication 5system, the method comprising: receiving cyclic shift information for a reference signal from the base station; transmitting, to the base station, the data and a reference signal which is cyclic-shifted using a cyclic shift value, the cyclic shift value being determined based on a dynamic cyclic shift value mapped one-to-one to the cyclic shift information for the reference signal; and 10receiving, from the base station, the ACK/NACK information about the transmitted data through a radio resource of a downlink channel, the radio resource of the downlink channel being identified based on a modifier mapped one-to-one to the cyclic shift information for the reference signal (see [0013]-[0016], and [0057]-[0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frederiksen et al (hereinafter “Frederiksen”), US Pub. No. 2009/0196240 A1.
With respect to claim 2, Frederiksen discloses a cyclic shift value table for mapping with dynamic cyclic shift index (table in page 6) which is different with Table 1 recited in claim 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify cyclic values disclosed by Frederiksen by assigning different cyclic values for optimizing cyclic shift information (CSI) and cyclic shift value mapped in the MIMO system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thai D Hoang/
Primary Examiner, Art Unit 2463